  1   JIM D. SMITH
      ATTORNEY AT LAW
  2   221 S. Second Avenue
      Yuma, Arizona 85364
  3   (928) 783-7809
      Attorney No. 2661
  4
      Attorney for Trustee
  5

  6

  7

  8                    IN THE UNITED STATES BANKRUPTCY COURT

  9                          FOR THE DISTRICT OF ARIZONA

10    In Re:                                 )       Chapter 7 Case
                                             ) Case No. 0:13-bk-05023-BMW
11    MARIA T. RICO,                         )
                                             )
12                       Debtor.             )
                                             )
13    JIM D. SMITH, not individually         ) Adv. No. 0:21-ap-00   -BMW
      but as Chapter 7 Trustee,              )
14                                           )
                         Plaintiff,          )     TRUSTEE’S COMPLAINT TO
15    v.                                     )     SET ASIDE AND PRESERVE
                                             )     POST-PETITION TRANSFER
16    MARIA T. RICO nka MARIA T.             )
      LOPEZ; and FIGURE LENDING, LLC,        )
17    a limited liability company,           )
                                             )
18                       Defendants.         )
                                             )
19    PLAINTIFF ALLEGES:

20                                          I.

21            That Plaintiff is the duly appointed and acting Chapter 7

22    Bankruptcy Trustee appointed to administer the Maria Rico Chapter 7

23    Bankruptcy Estate.

24    . . .

25    . . .

26                                                                            Page 1 of 3




Case 0:13-bk-05023-BMW    Doc 94 Filed 09/09/21 Entered 09/09/21 09:58:52   Desc
                          Main Document    Page 1 of 8
  1                                       II.

  2        That on April 1, 2013, the Debtor Maria Rico, now sometimes

  3   known as Maria Lopez, (herein “Maria Rico”) filed this Chapter 7

  4   Bankruptcy Case.

  5                                      III.

  6        That on May 14, 2008, prior to filing Chapter 7 Bankruptcy,

  7   Maria Rico purchased a 50% interest in real property located in

  8   Maricopa, Arizona, generally described as the “Maricopa Property”.

  9   Attached as Exhibit “A” is the Deed evidencing Maria Rico’s 50%

10    ownership interest.

11                                        IV.

12         That on April 1, 2013, upon filing Chapter 7 Bankruptcy, Maria

13    Rico’s 50% interest in the Maricopa Property became property of

14    Maria Rico’s Bankruptcy Estate by operation of Federal Bankruptcy

15    Law, Bankruptcy Code Section 541.

16                                         V.

17         That on or about June 13, 2019, Maria Rico executed an “Open

18    End Deed of Trust” where Maria Rico transferred Maria Rico’s 50%

19    interest in the Maricopa Property as security for a loan to Figure

20    Lending, LLC, a copy of the Deed of Trust is attached as Exhibit “B”

21    (herein the “Figure Lending Deed of Trust”).

22                                       VII.

23         That on June 13, 2019, Maria Rico had no legal authority to

24    execute the Figure Lending Deed of Trust which was a post-petition

25    transfer, voidable or void under Bankruptcy Code Section 549(a)(1).

26                                                                           Page 2 of 3




Case 0:13-bk-05023-BMW   Doc 94 Filed 09/09/21 Entered 09/09/21 09:58:52   Desc
                         Main Document    Page 2 of 8
  1                                            VIII.

  2          That   Bankruptcy    Code   Section       551   provides      that   transfers

  3   avoided under Bankruptcy Code Section 549 are preserved for the

  4   Bankruptcy Estate.

  5          WHEREFORE, Plaintiff prays for relief as follows:

  6          1.     That the Figure Lending Deed of Trust be preserved for and

  7   transferred to the Chapter 7 Bankruptcy Estate of Maria Rico, and,

  8          2.     That the Figure Lending Deed of Trust be avoided as an

  9   unauthorized post-petition transfer of Bankruptcy Estate Property,

10    and,

11           3.     For   such   other   and    further      relief   as   the    Court may

12    determine is warranted by the facts.

13           DATED: 9/9/21

14
                                                   /s/ Jim D. Smith
15                                                 Jim D. Smith
                                                   Attorney for Trustee
16

17

18

19

20

21

22

23

24

25

26                                                                                   Page 3 of 3




Case 0:13-bk-05023-BMW      Doc 94 Filed 09/09/21 Entered 09/09/21 09:58:52        Desc
                            Main Document    Page 3 of 8
                              Exhibit "A"
Case 0:13-bk-05023-BMW   Doc 94 Filed 09/09/21 Entered 09/09/21 09:58:52   Desc
                         Main Document    Page 4 of 8
Case 0:13-bk-05023-BMW   Doc 94 Filed 09/09/21 Entered 09/09/21 09:58:52   Desc
                         Main Document    Page 5 of 8
Case 0:13-bk-05023-BMW   Doc 94 Filed 09/09/21 Entered 09/09/21 09:58:52   Desc
                         Main Document    Page 6 of 8
Case 0:13-bk-05023-BMW         Exhibit "B"
                         Doc 94 Filed 09/09/21 Entered 09/09/21 09:58:52   Desc
                         Main Document    Page 7 of 8
Case 0:13-bk-05023-BMW   Doc 94 Filed 09/09/21 Entered 09/09/21 09:58:52   Desc
                         Main Document    Page 8 of 8
